 1         ARMAND J. KORNFELD (WSBA #17214)                  HONORABLE WHITMAN L. HOLT
           THOMAS A. BUFORD (WSBA #52969)
 2         RICHARD B. KEETON (WSBA #51537)                   HEARING DATE: April 14, 2021
           BUSH KORNFELD LLP                                 HEARING TIME: 11:00 a.m. PST
 3         601 Union Street, Suite 5000
           Seattle, WA 98101                                 RESPONSE DUE: April 12, 2021
 4         Tel.: (206) 292-2110                              LOCATION: Telephonic
           Facsimile: (206) 292-2104
 5         Emails: jkornfeld@bskd.com,
           tbuford@bskd.com, and rkeeton@bskd.com
 6
           RICHARD M. PACHULSKI (CA Bar #90073)*
 7         JEFFREY W. DULBERG (CA Bar #181200)*
           MAXIM B. LITVAK (CA Bar #215852)*
 8         PACHULSKI STANG ZIEHL & JONES LLP
           10100 Santa Monica Blvd., 13th Floor
 9         Los Angeles, CA 90067-4003
           Tel: (310) 277-6910
10         Facsimile: (310) 201-0760
           Emails: rpachulski@pszjlaw.com,
11         jdulberg@pszjlaw.com, and
           mlitvak@pszjlaw.com
12
           *Admitted Pro Hac Vice
13
           Attorneys for Debtors and Debtors in Possession
14

15
                               UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF WASHINGTON
16     In re                                          Chapter 11
17                                                    Lead Case No. 21-00141-11
       EASTERDAY RANCHES, INC., et al.
18
                                                      Jointly Administered
                                       Debtors. 1
19
                                                      DEBTORS’ RESPONSE TO FEED
                                                      SUPPLIERS’ AMENDED MOTION FOR
20
                                                      ADEQUATE PROTECTION

21

22

23

24

25     1
         The Debtors along with their case numbers are as follows: Easterday Ranches, Inc.
26     (21-00141) and Easterday Farms, a Washington general partnership (21-00176).
27         DEBTORS’ RESPONSE TO FEED SUPPLIERS’
           AMENDED MOTION FOR ADEQUATE                                     B USH K ORNFELD           L LP
28         PROTECTION – Page 1                                                     LAW OFFICES
                                                                              601 Union St., Suite 5000
                                                                           Seattle, Washington 98101-2373
                                                                              Telephone (206) 292-2110
                                                                              Facsimile (206) 292-2104

     21-00141-WLH11        Doc 553   Filed 04/12/21   Entered 04/12/21 15:37:32      Pg 1 of 7
 1           The above-captioned debtors and debtors in possession (together, the “Debtors”)
 2     in the above-captioned chapter 11 cases hereby file this response to the Amended Motion
 3     for Adequate Protection [Dkt. No. 480] (the “Amended Motion”) filed on March 26,
 4     2021 by Weyns Farms, LLC (“Weyns”) and Sunray Farms, LLC (“Sunray”), which
 5     amended the Motion for Adequate Protection and Objection to Debtors’ Final Motion
 6     for Use of Cash Collateral [Dkt. 273] (the “Original Motion”) filed on March 4, 2021
 7     by Weyns and Sunray. The Amended Motion and the Original Motion are together
 8     referenced herein as the “Adequate Protection Motion”. Weyns, Sunray, Brad Curtis
 9     Farms, LLC (“Curtis”), and J.R. Simplot Company, dba Simplot                            Western
10     Stockmen’s (“Simplot”) are together referenced herein as the “Feed Suppliers”. Curtis
11     and Simplot each filed joinders to the Original Motion [Dkt. Nos. 323 and 283], but
12     have not joined in the Amended Motion as of the date hereof. Through the Adequate
13     Protection Motion, the Feed Suppliers seek adequate protection of their asserted secured
14     interests with respect to the Feed (defined below). In support of this response, the
15     Debtors respectfully state as follows:
16                                RELEVANT BACKGROUND
17     A.    General Background
18           On February 1, 2021, Debtor Easterday Ranches, Inc. filed a voluntary petition
19     for relief under chapter 11 of the Bankruptcy Code before this court.
20           On February 8, 2021, Debtor Easterday Farms, a Washington general partnership
21     (“Farms”), also filed a voluntary petition for relief under chapter 11 of the Bankruptcy
22     Code before this court.
23           The Debtors continue to operate and manage their business and affairs as debtors
24     in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. Two
25     separate Official Committees of Unsecured Creditors have been appointed in the
26     Debtors’ cases by the Office of the U.S. Trustee.
27      DEBTORS’ RESPONSE TO FEED SUPPLIERS’
        AMENDED MOTION FOR ADEQUATE                                     B USH K ORNFELD           L LP
28      PROTECTION – Page 2                                                     LAW OFFICES
                                                                           601 Union St., Suite 5000
                                                                        Seattle, Washington 98101-2373
                                                                           Telephone (206) 292-2110
                                                                           Facsimile (206) 292-2104

     21-00141-WLH11     Doc 553   Filed 04/12/21   Entered 04/12/21 15:37:32      Pg 2 of 7
 1           Additional information about the Debtors’ historical business operations, capital
 2     structure, and the events leading up to the commencement of these chapter 11 cases, is
 3     set forth in the Declaration of T. Scott Avila in Support of First Day Motions [Docket
 4     No. 93], which is incorporated herein by reference.
 5     B.    The Debtors’ Relationship With the Feed Suppliers
 6           Each of the Feed Suppliers delivered farm products for feed (the “Feed”) to or
 7     for the benefit of the Debtors on a prepetition basis as follows:
 8                  a. Weyns delivered approximately $2,222,898 worth of Feed for which
 9                     Weyns has not been paid;
10                  b. Sunray delivered approximately $136,905 worth of Feed for which
11                     Sunray has not been paid;
12                  c. Curtis delivered approximately $112,140 worth of Feed for which
13                     Curtis has not been paid; and
14                  d. Simplot delivered approximately $66,778 worth of Feed for which
15                     Simplot has not been paid.
16           The Feed Suppliers have filed preparer liens pursuant to RCW 60.13 et seq.
17     Washington Trust Bank (“Washington Trust”) asserts a lien that is senior to the Feed
18     Suppliers as to at least a portion of the Feed.
19           Certain of the Feed was consumed prepetition (the “Prepetition Feed”) and
20     certain of the Feed will constitute excess feed that Farms is prepared to return to the
21     Feed Suppliers, as applicable (the “Excess Feed”).
22           Pursuant to prior order of the court authorizing use of cash collateral on a final
23     basis [Dkt. No.471], Farms was required to create a segregated debtor in possession
24     account in the amount of $1,358,000 (the “Segregated Account”) on account of the
25     asserted claims of the Feed Suppliers for Feed consumed postpetition (the “Postpetition
26     Feed”).
27      DEBTORS’ RESPONSE TO FEED SUPPLIERS’
        AMENDED MOTION FOR ADEQUATE                                        B USH K ORNFELD           L LP
28      PROTECTION – Page 3                                                        LAW OFFICES
                                                                              601 Union St., Suite 5000
                                                                           Seattle, Washington 98101-2373
                                                                              Telephone (206) 292-2110
                                                                              Facsimile (206) 292-2104

     21-00141-WLH11     Doc 553    Filed 04/12/21   Entered 04/12/21 15:37:32        Pg 3 of 7
 1              The Debtors have negotiated with the Feed Suppliers in an effort to address
 2     certain claims of the Feed Suppliers with respect to the Postpetition Feed and to provide
 3     them with adequate protection to resolve the Adequate Protection Motion, but no final
 4     agreement has been reached, primarily due to the competing claims of Washington
 5     Trust.
 6                                     DEBTORS’ RESPONSE
 7              Whether as part of a consensual resolution or through an order of the court, the
 8     Debtors are prepared to provide adequate protection to the Feed Suppliers in the form
 9     of the following:
10              1.    Postpetition Payments by Farms. Farms will pay the Feed Suppliers, as
11     applicable, for the Postpetition Feed as it is consumed on a monthly basis from the
12     Segregated Account, net of any amount that is junior to the liens of Washington Trust.
13     The amount subject to such asserted senior liens of Washington Trust is an intercreditor
14     issue between Washington Trust and any applicable Feed Supplier.
15              2.    Return of Excess Feed. Farms will return the Excess Feed to Weyns and
16     Sunray, which is estimated to be worth approximately $890,544. Of this amount,
17     Weyns would provide a credit of $315,006 for the Excess Feed located at the Weyns
18     feedlot. Such credit would be applied to reduce any remaining lien claims of Weyns
19     against either of the Debtors. The Excess Feed located at the Allred feedlot would be
20     dealt with as follows: (a) the corn sileage would be hauled off the premises by Sunray
21     and would be weighed and tested for moisture (Sunray would provide a credit of
22     $47.00/ton assuming sixty-eight percent (68%) moisture; to the extent the moisture
23     varies, the price would be adjusted, upward or downward, in accordance with the
24

25

26

27      DEBTORS’ RESPONSE TO FEED SUPPLIERS’
        AMENDED MOTION FOR ADEQUATE                                       B USH K ORNFELD           L LP
28      PROTECTION – Page 4                                                       LAW OFFICES
                                                                             601 Union St., Suite 5000
                                                                          Seattle, Washington 98101-2373
                                                                             Telephone (206) 292-2110
                                                                             Facsimile (206) 292-2104

     21-00141-WLH11       Doc 553   Filed 04/12/21   Entered 04/12/21 15:37:32      Pg 4 of 7
 1     formulas provided on Exhibit 1 hereto); 2 (b) the high moisture corn would be hauled
 2     off the premises by either Weyns and/or Sunray and would be weighed and tested for
 3     moisture (Weyns and Sunray, in such proportions as they may decide amongst
 4     themselves, would credit $175.00/ton assuming twenty-eight percent (28%) moisture;
 5     to the extent the moisture varies, the price would be adjusted, upward or downward, in
 6     accordance with the formulas provided on Exhibit 1 hereto). The foregoing credits
 7     would be applied to reduce any remaining lien claims of Weyns and Sunray against
 8     either of the Debtors. None of the expenses associated with hauling, weighing, or
 9     testing the corn silage or high moisture corn would be borne by the Debtors. Further,
10     the Debtors would have no responsibility for (a) storage or rent charges with respect to
11     the Allred feedlot after April 30, 2021 and (b) storage or rent charges whatsoever with
12     respect to the Weyns feedlot.
13            3.    Reservation of Rights.     Except as expressly set forth herein, any liens,
14     rights, claims and defenses of the Feed Suppliers with respect to either the Prepetition
15     Feed or Postpetition Feed, and any and all defenses of the Debtors or any other party in
16     interest related to such matters would be expressly reserved
17            The above adequate protection is generally consistent with the form of stipulation
18     that the Debtors and the Feed Suppliers had been in the process of negotiating, except
19     that it also takes into account the competing lien claims of Washington Trust.
20            Based on the foregoing, the Debtors respectfully request that the court only
21     approve the Adequate Protection Motion to the extent set forth herein and grant such
22     other and further relief in favor of the Debtors and their estates as may be just and proper
23     under the circumstances.
24

25
       2
          The moisture adjusting formulas referenced herein are based upon the form of
       stipulation that the Debtors and the Feed Suppliers had been in the process of
26     negotiating.
27         DEBTORS’ RESPONSE TO FEED SUPPLIERS’
           AMENDED MOTION FOR ADEQUATE                                     B USH K ORNFELD           L LP
28         PROTECTION – Page 5                                                     LAW OFFICES
                                                                              601 Union St., Suite 5000
                                                                           Seattle, Washington 98101-2373
                                                                              Telephone (206) 292-2110
                                                                              Facsimile (206) 292-2104

     21-00141-WLH11     Doc 553    Filed 04/12/21   Entered 04/12/21 15:37:32        Pg 5 of 7
 1     Dated: April 12, 2021         BUSH KORNFELD LLP
 2                                   /s/ Thomas A. Buford, III
 3                                   THOMAS A. BUFORD, III (WSBA 52969)
                                     BUSH KORNFELD LLP
 4
                                     RICHARD M. PACHULSKI (admitted pro hac vice)
 5
                                     JEFFREY W. DULBERG (admitted pro hac vice)
 6                                   MAXIM B. LITVAK (admitted pro hac vice)
                                     PACHULSKI STANG ZIEHL & JONES LLP
 7
                                     Attorneys for Debtors and Debtors in Possession
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27      DEBTORS’ RESPONSE TO FEED SUPPLIERS’
        AMENDED MOTION FOR ADEQUATE                                   B USH K ORNFELD           L LP
28      PROTECTION – Page 6                                                   LAW OFFICES
                                                                         601 Union St., Suite 5000
                                                                      Seattle, Washington 98101-2373
                                                                         Telephone (206) 292-2110
                                                                         Facsimile (206) 292-2104

     21-00141-WLH11   Doc 553   Filed 04/12/21   Entered 04/12/21 15:37:32      Pg 6 of 7
                                 Exhibit 1
                        Moisture Adjusting Formulas


High Moisture corn price adjusting formula for moisture variance from 28%
moisture
HMC price = 100-actual moisture
            100 – desired moisture
Example:     $175 = 100-30
                     100-28
                $175 x 0.97 = $169.75 per ton for corn at 30 % moisture



Silage Price adjusting formula for moisture variance from 68%
Silage Price = 100 – actual moisture
                100 – desired moisture
Example:     $47 = 100—65
                    100—68
                  $47 x 1.09 = $51.23 per ton for silage at 65% moisture




21-00141-WLH11    Doc 553   Filed 04/12/21   Entered 04/12/21 15:37:32   Pg 7 of 7
